Citation Nr: 9917968	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-17 340	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 
1996, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether the veteran is competent to handle disbursement 
of VA benefit funds.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had honorable active service from September 1970 
to September 1972 and from May 1974 to May 1977.  He had an 
additional period of service under other than honorable 
conditions from May 1979 to May 1981.  A VA administrative 
decision of May 1993 held that the bad character of the 
discharge following this last period of service constitutes a 
bar to receiving VA benefits based upon disability incurred 
during this period.


FINDINGS OF FACT

1.  The veteran filed an informal claim for entitlement to 
service connection for a psychiatric disorder October 20, 
1991.

2.  The RO failed to forward a formal application for 
compensation in response to the veteran's informal claim and 
failed to conduct a required psychiatric examination.

3.  The veteran has the mental capacity to contract or to 
manage his own affairs, including disbursement of funds, 
without limitation.


CONCLUSIONS OF LAW

1.  An effective date of October 20, 1991, reflecting the 
date of the veteran's initial VA examination, for the award 
of service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 511(b)(2), 5107, 5110 (West 1991); 38 C.F.R. §§ 3.1, 
3.151, 3.152, 3.155, 3.400, 4.42 (1998).

2.  The veteran is competent for VA purposes.  38 U.S.C.A. 
§§ 501, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.353 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an effective date earlier than July 8, 1996, 
for the award of a 100 percent disability rating for PTSD.

History of the case

The veteran's original claim for entitlement to VA 
compensation benefits was filed in July 1991.  In this 
application, he asserted that his disabilities included 
stress fractures of both legs, athletes' feet, and left ear 
hearing loss.  He did not mention suffering from any type of 
psychiatric disorder.  In conjunction with this claim, the RO 
scheduled the veteran for a general VA examination, as 
required by 38 C.F.R. § 4.42.  On the medical history portion 
of the examination report, which was completed by the veteran 
in October 1991, he listed his present complaints as 
including "bad nerves."  During the clinical examination 
portions of the examination, the veteran underwent medical 
examination by three different physicians.  He told the 
orthopedic examiner that he had developed anxiety and 
depression "since boot camp."  Two of the three examiners 
recommended that a psychiatric evaluation be conducted to 
evaluate the veteran's symptoms of anxiety and depression.  
No such evaluation was scheduled or conducted, however.  

By rating decision of April 1992, the RO granted service 
connection for residuals of a stress fracture to the right 
leg and for athlete's feet, and denied service connection for 
a left leg disability and hearing loss.  The veteran was 
notified by letter of May 1992.  In March 1993, he sent a 
letter indicating he wished to "reopen my claim for 
benefits."  Among other things, he stated that he had "bad 
nerves" and an "alcohol problem due to service."  The RO 
treated this letter as a notice of disagreement with the 
April 1992 rating decision, issued a Statement of the Case as 
to those issues, and did not address the claim of "bad 
nerves."  The veteran perfected a substantive appeal which 
responded to the issues listed in the Statement of the Case 
only.  Although he requested the opportunity to present 
hearing testimony before the Board, it does not appear that 
he was afforded a hearing prior to the July 1994 Board 
decision affirming the RO's denial.

The veteran did not correspond with the VA again until 
February 1995, when he submitted a claim for entitlement to 
nonservice-connected pension benefits.  Although he submitted 
several letters along with supporting documentation regarding 
his pension claim, he did not raise the issue of his "bad 
nerves" again until an April 1996 letter in which he listed 
all the disabilities which he believed prevented him from 
holding down employment.  In July 1996 he submitted a claim 
for entitlement to service connection for PTSD, stating, 
"[M]y major problems are a result of PTSD."  

By rating decision of January 1997, the RO granted service 
connection for PTSD and assigned a 100 percent disability 
rating, effective July 8, 1996, reflecting the date the 
veteran's claim for entitlement to service connection for 
PTSD was received at the RO.  The veteran contends that an 
earlier effective date is warranted.


Laws and regulations

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to 
service connection granted on a direct basis, such as the 
veteran's PTSD which was established as directly related to 
military service, governing regulation provides that the 
effective date will be the day following separation from 
active service or the date entitlement arose, if the claim 
was received within one year after separation from active 
duty; otherwise the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i).  All effective date 
determinations must be based upon the facts found, unless 
otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 
38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, the RO must forward an 
application form to the claimant for execution.  If the 
application form is received within one year of the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

If VA does not forward a formal application form to a 
claimant who has presented an informal claim under 
§ 3.155(a), the one-year period for filing a formal 
application is not triggered, and the "informal claim must be 
accepted as the application for purposes of establishing the 
effective date under 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2)."  Quarles v. Derwinski, 3 Vet. App. 129, 137 
(1992); see also Hamilton v. Brown, 4 Vet. App. 528, 544-45 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).

The Court has been generally reluctant to interpret VA 
hospitalization or examination records as informal claims for 
entitlement to service connection.  In a case involving 
medical records which a veteran wished to have construed as 
an informal claim for secondary service connection, the Court 
looked for additional supporting evidence of the veteran's 
intent to seek secondary service connection, holding that the 
mere presence of the medical evidence does not establish an 
intent on the part of the veteran to seek secondary service 
connection for the psychiatric condition.  "While the Board 
must interpret the appellant's submissions broadly, the Board 
is not required to conjure up issues that were not raised by 
the appellant. ...  The appellant must have asserted the claim 
expressly or impliedly."  Brannon v. West, 12 Vet. App. 32 
(1998).   

Thus, informal claims for increased ratings can be "more" 
informal, as it may be reasonably presumed that the appellant 
who has already established service connection likely desires 
greater compensation for that disability.  Informal claims 
for entitlement to service connection, on the other hand must 
be asserted either "expressly or impliedly."  Brannon, 
supra.  According to 38 C.F.R. § 3.155(c), which mandates 
that the Secretary accept an informal request for a rating 
increase "as a claim"; the Secretary cannot require the 
veteran to take any additional action in order to perfect 
that "claim"--as contrasted with an informal claim under 
38 C.F.R. § 3.155(a), which would be applicable in a 
situation where the veteran had not previously filed a claim 
that met "the requirements of § 3.151 or § 3.152."  38 C.F.R. 
§ 3.155(c).  Norris v. West, No. 97-347 (U.S. Vet. App. June 
9, 1999).

VA's congressional mandate that VA is to "fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits."  Hodge v. West, 155 F.3d 
1356, 1362-63 (Fed. Cir. 1998) (citing H.R. Rep. No. 100-963, 
at 13 (1988), reprinted in 1988 U.S.C.C.A.N. 5782, 5794-95); 
see also H.R. REP. No. 105-52, at 4 (Apr. 14, 1997) 
(remarking on "the pro-claimant bias intended by Congress 
throughout the VA system").  Developing the claim "to its 
optimum" must include determining all potential claims raised 
by the evidence and applying all relevant law and regulation 
raised by that evidence.  Norris, supra.


Analysis

Governing regulation specifically provides that the 
importance of complete medical examination of injury cases at 
the time of first medical examination by the VA cannot be 
overemphasized.  According to this regulation, incomplete 
examination is a common cause of incorrect diagnosis, 
especially in the neurological and psychiatric fields, and 
frequently leaves the VA in doubt as to the presence or 
absence of disabling conditions at the time of the 
examination.  38 C.F.R. § 4.42.

The veteran's first articulation of his belief that he 
suffered from a psychiatric disability was his statement of 
present complaints including "bad nerves" since boot camp 
during the October 1991 VA examinations.  Because the veteran 
directly related his psychiatric complaints to his period of 
service, the Board is of the opinion that the veteran's 
statements, both his own written statement on the medical 
history portion of the examination, and his oral statement, 
recorded by the orthopedic examiner, constituted an informal 
claim for entitlement to service connection in October 1991.  
Under the criteria set forth in Brannon, supra, the veteran 
submitted a written document identifying the disability and 
impliedly relating it to service.  Because the document was a 
VA form, submitted in a VA clinical setting, during a VA 
examination conducted specifically for purposes of 
compensation, it can arguably be seen as an expression of an 
intention to seek VA benefits.  

As noted above, the RO did not act upon this informal claim 
in any way.  The RO failed to provide the veteran with a 
formal application to allow him to execute a formal claim 
regarding his psychiatric disability.  38 U.S.C.A. § 511; 
38 C.F.R. §§ 3.1, 3.155.  The RO also did not schedule the 
veteran for a psychiatric evaluation as recommended by two of 
the examining physicians.  Especially in light of the 
guidance provided by 38 C.F.R. § 4.42, regarding the 
importance of complete initial VA examinations in 
understanding all disabilities, but especially psychiatric 
disabilities, it appears that the RO failed in its 
responsibility to provide a complete examination to the 
veteran in conjunction with his initial application for VA 
benefits.  

In terms of the effective date issue, as discussed above, if 
VA does not forward a formal application form to a claimant 
who has presented an informal claim under § 3.155(a), the 
one-year period for filing a formal application is not 
triggered, and the informal claim must be accepted as the 
application for purposes of establishing the effective date 
under 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  
Quarles, supra; Hamilton, supra.  The Board therefore holds 
that the evidence supports an effective date of October 20, 
1991, reflecting the date of the veteran's initial VA 
examination, for the award of service connection for PTSD.

It would appear that another procedural error took place when 
the Board failed to provide the veteran with a hearing prior 
to issuing its July 1994 decision.  As presumably the 
testimony provided during such a hearing would have been 
limited to the issues on appeal, it does not appear that this 
failure directly impacted upon the veteran's informal claim 
for entitlement to service connection for a psychiatric 
disability, however.

In reaching the conclusion that the veteran's statements made 
during his initial VA examination for purposes of 
compensation constituted an informal claim for entitlement to 
service connection for a psychiatric disorder, the Board 
emphasizes the unique set of facts presented by this case as 
well as the mandate to liberally interpret all submissions 
and issues reasonably raised.  Furthermore, as discussed by 
the Federal Circuit Court of Appeals, the VA has been placed 
in a unique adjudicatory posture by Congress in that the VA 
has a statutory duty to assist the veteran, to accord each 
claim the benefit of the doubt, and to view each claim 
sympathetically with a pro-claimant bias.  See 38 U.S.C.A. 
§ 5107; Hodge, supra.


Whether the veteran is competent to handle disbursement of VA 
benefit funds.

The veteran contends that he is competent for VA purposes.  
He asserts that he has the mental capacity to mange his own 
affairs, including receipt and disbursement of funds..

The record indicates that the veteran is 100 percent disabled 
due to PTSD.  Other pertinent diagnoses include dysthymic 
disorder, alcohol dependence, and dementia, described by a VA 
examiner as "probably secondary to chronic alcoholism.  In 
the report of a January 1997 VA examination report, the 
examining physician expressed the opinion that the veteran 
would need a payee if granted monetary benefits because of 
his impaired concentrating ability and alcoholism.  At that 
time, the examiner estimated that the veteran's global 
assessment of function was 35.  

In June 1997, the RO determined that the veteran was not 
competent to handle the disbursement of funds, citing the VA 
physician's opinion.  In July 1997, the veteran filed a 
notice of disagreement with this decision, indicating that he 
was very capable of managing his own VA benefits.  He 
asserted that since he had been awarded monetary benefits, he 
had arranged to have the monthly check deposited directly 
into a savings account, from which he paid his rent and other 
bills every month.  In the same statement, he pointed out his 
belief that he was entitled to an earlier effective date, the 
other issue addressed in this decision.

In March 1998, the RO executed a certificate providing for 
the veteran to receive supervised direct payment of his VA 
benefits.

At his May 1999 hearing before the undersigned Member of the 
Board, the veteran appeared fully oriented toward time, 
place, person and environment.  He testified about paying his 
rent, phone bill, cable bill and other debts from his monthly 
VA check.  He also testified that in the past he had drank to 
cope with his PTSD and that he currently drinks "a few beers 
every now and then," but does not drink on a daily basis.  
Lastly, he stated that he comprehends his financial matters 
and is responsible with the money he receives from the VA.

Determinations of competency for VA purposes are made in 
accordance with 38 C.F.R. § 3.353.  This regulation provides 
that "[a] mentally incompetent person is one who because of 
injury or disease lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation." 38 C.F.R. § 3.353(a).  The 
veteran is presumed to be competent, however.  Where 
reasonable doubt concerning the veteran's mental capacity to 
contract or to manage his own affairs exists, such doubt must 
be resolved in favor of competency.  38 C.F.R. §§ 3.102, 
3.353(d).

After reviewing the above evidence, the Board finds that the 
veteran is presently capable of assessing his personal 
financial situation, understanding the nature and extent of 
his VA financial benefits, and retains the mental capacity to 
contract and to manage his own affairs, including 
disbursement of funds without limitation.  Any doubt must be 
resolved in favor of competency, under governing regulation.  
Accordingly, he must be deemed competent for VA purposes.  
38 C.F.R. § 3.353.


ORDER

An effective date of October 20, 1991, for the award of a 
100 percent disability rating for PTSD, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

The veteran is competent for VA purposes, and the appeal is 
granted.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

